--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
EXHIBIT 10.35






LICENSE AND SUPPLY AGREEMENT






dated as of January 11, 2012






between






ULURU INC.






and




MELMED HOLDING AG

 
 

--------------------------------------------------------------------------------

 

THIS LICENSE AND SUPPLY AGREEMENT (this “Agreement”) is made and entered into as
of this11th day of January, 2012 (the “Effective Date”), between ULURU Inc., a
corporation organized and existing under the laws of Nevada and having an
address at 4452 Beltway Drive, Addison, TX 75001 (“ULURU”) and MELMED HOLDING, a
corporation organized and existing under the laws of Switzerlandand having an
address at Bahnhofstrasse 10, CH 6301 Zug (“MELMED HOLDING”).


RECITALS


WHEREAS, ULURU  has developed a proprietary wound dressing as more fully
described in Exhibit A attached hereto (the “Product”), and has obtained United
States Patent Nos. 7,351,430 and 7,910,135  in connection with the Product
European Patent Application Nos. WO 2004/043438A1 and WO 2008/070270A2.;
Australia Patent No. 10/289,756 and New Zealand Patent No. NZ540571 (A);


WHEREAS, MELMED HOLDING possesses substantial expertise in the commercialization
and marketing of wound care products; and


WHEREAS, ULURU desires to grant to MELMED HOLDING, and MELMED HOLDING desires to
obtain from ULURU, an exclusive license to market the Product and an exclusive
right to purchase from ULURU and distribute the Product, all under the terms and
subject to the conditions set forth herein.


WHEREAS, MELMED HOLDING will incorporate a new company under Cyprian law which
will be named “Altrazeal Trading Ltd” and will transfer all rights and
obligation under this Agreement to this company.


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


1.           DEFINITIONS


1.1           Definitions.


As used in this Agreement, the following capitalized terms have the meanings
indicated below:


1.1.1           “ULURU” has the meaning set forth in the Preamble.

 
 

--------------------------------------------------------------------------------

 





1.1.2           “ULURU Confidential Information” means all information,
specifications (including, without limitation, the Specifications), know-how and
data pertaining to the Product and ULURU’s business or its Manufacturing
operations disclosed to MELMED HOLDING or its Affiliates, Third Party
manufacturers or distributors hereunder, including, without limitation, all
information, Specifications, know-how and data related to the design,
implementation, performance and manufacture of the Product, and any
correspondence with the FDA or any other Regulatory Authority, clinical study
data, analytical data, or operating procedures.


1.1.3           “ULURU Trademark” means any trademark, trade name, trade dress,
slogan, logo, or similar item used by ULURU prior to or as of the Effective
Date, or subsequent to the Effective Date in connection with any ULURU product
other than the Product.


1.1.4           “Affiliate” means, in the case of either Party, any corporation,
joint venture, or other business entity which directly or indirectly controls,
is controlled by, or is under common control with that Party.  The term
“control,” as used in this definition, means having the power to direct, or
cause the direction of, the management and policies of an entity, whether
through ownership of voting securities, by contract or
otherwise.  Notwithstanding the foregoing, for purposes of this Agreement, the
term “Affiliate” does not include entities in which a Party or its Affiliates
owns a majority of the ordinary voting power to elect a majority of the board of
directors but is restricted from electing such majority by contract or
otherwise, until such time as such restrictions are no longer in effect.


1.1.5           “Batch” means the volume of finished, packaged Product obtained
from a validated Manufacturing run.


1.1.6           “Certificate of Analysis” means the document identifying the
results of the Methods of Analysis for a specific Batch of Product in a form
agreed to by the Parties in writing but which shall include, without limitation,
the applicable Product Batch’s manufacturing date, expiration date, lot number
and testing results and data.


1.1.7           “Confidential Information” means either MELMED HOLDING
Confidential Information, ULURU Confidential Information, or both, as the
context requires.


1.1.8           “Contract Year” means each consecutive twelve (12) month period
during the Term, the first of which shall commence on the first day of the
calendar month following the date of Launch and end on the first anniversary
thereof.


1.1.9          “Control” means, with respect to any item of information or
intellectual property right, the possession, whether by ownership or exclusive
license, of the right to grant a license or other right with respect thereto.


1.1.10           “Effective Date” has the meaning set forth in the Preamble.

 
 

--------------------------------------------------------------------------------

 



1.1.11           “Facility” means ULURU’s initial Third Party Manufacturing
facilities, and any subsequent or replacement Third Party Manufacturing
facilities identified to and approved by MELMED HOLDING in accordance with
Section 2.8.


1.1.12           “FDA” means (a) the United States Food and Drug Administration,
or (b) with respect to countries in the Territory other than the United States,
any foreign regulatory agency or governmental entity which fulfills a role
similar to the United States Food and Drug Administration, or any successor
entities thereto.
1.1.13           “FD&C Act” means (a) the Federal Food, Drug and Cosmetic Act,
and all regulations promulgated thereunder, or (b) with respect to countries in
the Territory other than the United States, any foreign laws, statutes, rules or
regulations fulfilling a role similar to the Federal Food, Drug and Cosmetic Act
(and all regulations promulgated thereunder), as the same may be amended or
supplemented from time to time.


1.1.14           “Field” means the human advanced wound management to include
the treatment and control of both chronic and acute soft tissue injury.


1.1.15           “Force Majeure Event” has the meaning set forth in Article 10.


1.1.16           “Good Manufacturing Practice” or “GMP” means (a) the then
current standards for the manufacture of pharmaceuticals, as set forth in the
FD&C Act, (b) such standards of good manufacturing practice as are required by
the applicable laws and regulations of countries in which the Product is
intended to be sold, to the extent such standards are not inconsistent with the
then current standards for the manufacture of pharmaceuticals as set forth in
the FD&C Act, and (c) any quality requirements set forth in this Agreement or
the Quality Agreement attached hereto as Exhibit B.


1.1.17           “Intellectual Property Rights” means Patents, designs,
formulae, trade secrets, know-how, industrial models, and technical information
Controlled by ULURU and whether now existing or coming into existence during the
Term and which are necessary for and/or related to the use or distribution of
the Product.


1.1.18           “Invention” means any new or useful method, process,
manufacture, compound or composition of matter, whether or not patentable or
copyrightable, or any improvement thereof arising during the Term with respect
to the Product, its Manufacture and/or use.


1.1.19           “Launch” means the date on which the Product is sold by MELMED
HOLDING for the first time to a Third Party for commercial distribution in the
Territory.


1.1.20           “Manufacture,” “Manufactured” or “Manufacturing” means all
activities involved in the production of the Product, including, without
limitation, the preparation, formulation, finishing, testing, packaging, storage
and labeling of the Product and the handling, storage and disposal of any
residues or wastes generated thereby.


1.1.21           “Materials” means all materials, including, without limitation,
all raw materials, ingredients, packaging supplies and labels, required for the
Manufacture of Product.

 
 

--------------------------------------------------------------------------------

 





1.1.22           “Methods of Analysis” means the methods of analysis for the
Product contained in the CE Mark filing.


1.1.23           “Net Sales” means, with respect to the Product, the gross
invoiced sales amount of the Product sold by MELMED HOLDING or its Affiliates to
non-affiliate Third Parties, after deduction of the following items, to the
extent that such deductions are reasonable and actually allowed, taken or
incurred, and (provided that such items do not exceed reasonable and customary
amounts in the country in which the sale occurred): (a) trade and quantity
discounts, net of any give-backs received by MELMED HOLDING in return; (b)
refunds, rebates, retroactive price adjustments, service allowances and broker’s
or agent’s commissions; (c) credits or allowances given for rejection or return
of previously sold Product or for wastage replacement actually taken or allowed;
and (d) any tax, duties or government charge levied on the sale of Product and
borne by MELMED HOLDING and/or its Affiliates (excluding national, state or
local taxes based on income). Such amounts shall be determined from the books
and records of MELMED HOLDING and its Affiliates maintained in accordance with
generally accepted accounting principles, consistently applied.  Sales of the
Product by and between a Party and its Affiliates for further distribution to a
Third Party are not sales to Third Parties and shall be excluded from Net Sales
calculations for all purposes.


1.1.24           “Party” or “Parties” means either MELMED HOLDING, ULURU or
both, as the context requires.


1.1.25           “Patents” shall mean (a) United States Patent Nos. 7,351,430
and 7,910,135 in connection with the Product European Patent Application Nos. WO
2004/043438A1 and WO 2008/070270A2.; Australia Patent No. 10/289,756 and New
Zealand Patent No. NZ540571(A), and (b) any and all patents, patent
applications, patent disclosures awaiting filing determination, patent
divisionals, continuations, continuations-in-part, reissues, re-examinations,
renewals and extensions thereof Controlled by ULURU during the Term, within the
Territory, which are necessary for the Manufacture, use or distribution of the
Product.


1.1.26           “Person” means any natural person, corporation, general
partnership, limited partnership, limited liability company, limited liability
partnership proprietorship, other business organization, trust, union,
association or governmental authority.


1.1.27           “Product” has the meaning set forth in the first recital above.


1.1.28           “Recall” means any action by any Party to recover title to or
possession of any Product sold or shipped to Third Parties or any action to
prevent or interrupt the sale or shipment by a Party of the Product to Third
Parties that would have been subject to recall if it had been sold or shipped.


1.1.29           “Regulatory Approval” means all consents, permits, approvals,
licenses, authorizations, qualifications, notices or orders that are issued or
granted by Regulatory Authorities which are required for the manufacture,
marketing, promotion, pricing and sale of the Product in a country within the
Territory.

 
 

--------------------------------------------------------------------------------

 





1.1.30           “Regulatory Authority” means any domestic or foreign, federal,
national, regional, state, county, city, municipal, local or other
administrative, legislative regulatory or other governmental authority, agency,
department, bureau, commission, or council involved in the granting of
Regulatory Approval for the Product in the Territory.


1.1.31           “Rolling Forecast” has the meaning set forth in Section 2.3.


1.1.32           “Seizure” means any action by the FDA or any other Regulatory
Authority to detain or destroy the Product or prevent the release of the
Product.


1.1.33           “Shortfall” has the meaning set forth in Section 2.6.


1.1.34           “Specifications” means the specifications for the Product
contained in the CE Mark file.


1.1.35           “Term” means, with respect to each country in the Territory,
the period commencing on the Effective Date and ending upon the expiration of
the last-to -expire patent within the Patents in such country, except as and if
sooner terminated in accordance with Section 8.


1.1.36           “Territory” means the countries outlined on EXHIBIT F.


1.1.37           “Third Party” means any Person other than MELMED HOLDING, ULURU
and their respective Affiliates.


1.1.38           “Trademark” means any trademark, trade name, trade dress,
slogan, logo, or similar item selected by MELMED HOLDING for use in connection
with the Product.


1.1.39           “MELMED HOLDING” has the meaning set forth in the Preamble.


1.1.40           “MELMED HOLDING Confidential Information” means all
information, specifications, know-how and data pertaining to MELMED HOLDING’s
business disclosed to ULURU, its Affiliates or its Third Party manufacturer
hereunder, including, without limitation, marketing and sales plans, artwork,
formats, equipment, logos, drawings, customer lists, regulatory filings,
correspondence with the FDA or any other Regulatory Authority, clinical study
data, analytical data, operating procedures and all ordering and sales
information.


1.2           Construction of Certain Terms and Phrases.


Unless the context of this Agreement otherwise requires, (i) words of any gender
include each other gender; (ii) words using the singular or plural number also
include the plural or singular number, respectively; (iii) the terms “hereof,”
“herein,” “hereby” and derivative or similar words refer to this entire
Agreement; (iv) the terms “Article” or “Section” refer to the specified Article
or Section of this Agreement; and (v) Article and Section headings shall not
affect the meaning or construction of any provision of this Agreement.

 
 

--------------------------------------------------------------------------------

 





2.           SUPPLY


2.1           Grant of License.


2.1.1           Subject to the terms and conditions of this Agreement, ULURU
hereby grants to MELMED HOLDING (a) the exclusive right and license in the Field
under ULURU’s Intellectual Property Rights to market, offer for sale, sell,
distribute including sublicensing, and import products, including the Product,
in the Territory, (b) the exclusive right and license in the Field under ULURU’s
Intellectual Property Rights to use the Product in the Territory, provided that
such right and license is limited to such use as is necessary for MELMED HOLDING
to market, offer for sale, sell, import and, subject to the terms and conditions
set forth in Section 2.6, Manufacture the Product in the Territory, and (c) a
non-exclusive right and license to use the Product and all information and
Intellectual Property Rights with respect thereto (including, without
limitation, data, studies and clinical trials) solely for the purpose of
obtaining Regulatory Approvals for the Product.  Except as expressly granted
herein, ULURU retains all rights in the Intellectual Property Rights and the
Product.


2.1.2           Except as specifically provided to the contrary in Section
2.1.1, the license granted in Section 2.1.1 shall not be construed (a) to effect
any sale of ULURU’s Intellectual Property Rights or any other proprietary ULURU
technology; (b) subject to the terms and conditions set forth in Section 2.6, to
grant any license relating to ULURU’s methods of formulating, fabricating and
Manufacturing the Product; (c) to grant MELMED HOLDING any rights in or to the
use of the Intellectual Property Rights by implication or otherwise.  MELMED
HOLDING shall mark or have marked all containers or packages of the Product in
accordance with the patent marking laws of the jurisdiction in which such units
of Product are to be used or distributed.


2.2           Manufacture; Marketing.


Subject to Section 2.3, ULURU shall Manufacture and deliver the Product to
MELMED HOLDING in such quantities and at such times as ordered by MELMED HOLDING
in accordance with this Agreement.  During the Term, ULURU shall maintain the
resources necessary to Manufacture the Product and shall provide, at its own
expense, all Materials and labor necessary to do so.  MELMED HOLDING shall
market and sell the Product in each country in the Territory; provided that,
nothing shall require MELMED HOLDING to continue to market or sell the Product
in any country within the Territory during a period of time that MELMED HOLDING
determines, in its sole judgment, that such Product is reasonably likely to be
subject to adverse regulatory or legal action, or infringe any intellectual
property right of any Third Party in such country.

 
 

--------------------------------------------------------------------------------

 





2.3           Forecasts.


At least four (4) months prior to Launch, MELMED HOLDING shall submit to ULURU a
forecast of the quantity of the Product that MELMED HOLDING anticipates ordering
from ULURU prior to MELMED HOLDING’s anticipated Launch of Product.  MELMED
HOLDING shall submit to ULURU a forecast of the quantity of the Product that
MELMED HOLDING anticipates ordering from ULURU during the twelve (12) month
period (broken down by quarters) following Launch and MELMED HOLDING shall
update such forecast on a rolling twelve (12) months basis every month
thereafter (each, a “Rolling Forecast”).  MELMED HOLDING shall place purchase
orders for at least the quantity of the Product specified in the first three (3)
months of each such Rolling Forecast and the remaining nine (9) months shall be
a non-binding good faith estimate.


2.4           Orders and Delivery.


2.4.1           MELMED HOLDING shall place its firm orders for the Product with
ULURU by submitting a purchase order, at least ninety (90) days prior to the
delivery date requested therein, which sets forth (a) the quantity of the
Product ordered for delivery; and (b) the delivery date for that order.  Any
such purchase order which is in accordance with the terms and conditions of this
Agreement shall be deemed to be accepted by ULURU.  For all other purchase
orders placed by MELMED HOLDING, unless ULURU notifies MELMED HOLDING in writing
within seven (7) days of receipt of a purchase order that it is unable to
deliver the Product in accordance with such purchase order, ULURU shall be
deemed to have accepted such purchase order as a binding order.  If ULURU
notifies MELMED HOLDING that it is unable to fill a purchase order that is not
in accordance with the terms and conditions of this Agreement, it shall indicate
the portion of such purchase order ULURU cannot supply by the requested delivery
date and specify alternate delivery dates; provided that in the event that
MELMED HOLDING delivers a purchase order less than ninety (90) days prior to the
requested delivery date, ULURU shall use commercially reasonable efforts to meet
such requested delivery date despite the shortened lead time, and ULURU will not
be in breach of its obligations hereunder if, despite such commercially
reasonable efforts, ULURU is not able to meet such requested delivery date with
respect to such order.  All Product shall be delivered F.O.B. the Facility and
in accordance with MELMED HOLDING’s instructions.  Title, possession and risk of
loss shall pass to MELMED HOLDING upon delivery of Product to MELMED HOLDING’s
designated carrier at the Facility’s loading dock.  The provisions of this
Agreement shall prevail over any inconsistent statement or provisions contained
in any document related to this Agreement passing between the parties hereto
including, but not limited to, any purchase order, acknowledgment, confirmation
or notice.

 
 

--------------------------------------------------------------------------------

 





2.4.2 Based on the yearly Forecast provided by MELMED HOLDING to ULURU according
to Article 2.3 the following minimum order quantities will apply:


0.75 grams
40,000
   
2 grams
7,500



The minimum order can be comprised of a number of orders for Product labeled in
different languages. If possible, a smaller minimum order may be accepted if a
contract manufacturer is willing to produce a smaller quantity. Any incremental
costs will be paid by MELMED HOLDING.


2.5           Shelf Life.


ULURU shall schedule Manufacturing operations so that all of the Product
delivered has the latest expiry date possible, and in no event shall any Product
be delivered to MELMED HOLDING with an expiry date less than the maximum
established expiry date (as set forth in the Specifications) less three (3)
months.  If Product is delivered to MELMED HOLDING whose expiry date does not
conform with the requirements set forth in this Section 2.5, ULURU shall
promptly, at its sole expense, replace the non-conforming Product.


2.6           Alternative Supply.


Notwithstanding any provision herein to the contrary, in the event that (1)
ULURU is in default of its supply obligations under this Agreement with respect
to two (2) accepted MELMED HOLDING purchase orders within any twelve month
period (a “Shortfall”), or (2) if during Manufacture or supply of the Product to
MELMED HOLDING there is a material violation of the requirements set forth in
Sections 2.8, 3.1, 3.2, 3.4, 3.6. or the representations set forth in Sections
6.2.1, 6.2.4 or 6.2.5 (a “Regulatory Shortfall”) that is not cured within thirty
(30) days of the later to occur of the (i) date of the violation or (ii) notice
to ULURU of such violation, then MELMED HOLDING, in addition to any other rights
and remedies shall have the right to Manufacture the Product itself and/or
qualify an alternative supplier of Product.  ULURU shall, at its cost, (a)
cooperate with MELMED HOLDING in the transfer of copies of the Confidential
Information, technology and know-how necessary to Manufacture the Product to
MELMED HOLDING and/or its designated alternative supplier, (b) deliver to MELMED
HOLDING copies of such drawings, specifications, and other information in
ULURU’s possession as may be necessary to Manufacture the Product or cause the
Product to be Manufactured and (c) grant to MELMED HOLDING a limited license in
the Field under ULURU’s Intellectual Property Rights during the Term of this
Agreement to Manufacture, make, or have made for MELMED HOLDING’s distribution
of the Product in the Territory, the Product; provided that to the extent that
such technology and know-how constitutes ULURU Confidential Information (or any
information constitutes Confidential Information of ULURU’s Third Party
manufacturer) it shall be subject to the provisions of Article 9 and MELMED
HOLDING’s designated alternative supplier shall be required to enter into a
confidentiality agreement with ULURU containing substantially the same terms as
Article 9; and further

 
 

--------------------------------------------------------------------------------

 



provided that all items provided under clauses (a) and (b) above will be subject
to the license granted pursuant to clause (c).  In addition to MELMED HOLDING’s
aforementioned right to Manufacture the Product itself and/or qualify an
alternative supplier of the Product by reason of a Shortfall, MELMED HOLDING
shall be relieved of its obligation to order its purchase requirements of the
Product from ULURU if ULURU, for any reason, is unable, anticipates that it will
be unable or is unwilling to supply Product meeting MELMED HOLDING’s forecasted
requirements for a period of time of three (3) months until such ability or
willingness to supply resumes; provided that MELMED HOLDING shall continue to be
relieved of its obligation to order its purchase requirements of Product from
ULURU to the extent necessary to fulfill any reasonable contractual commitment
entered into during such period and to the extent that it has accumulated an
inventory of Product during such period.  In the case of a Regulatory Shortfall,
MELMED HOLDING shall immediately be relieved of any obligation to order its
purchase requirements of the Product from ULURU and shall not be required to
purchase or accept any Product from ULURU until and unless the Regulatory
Shortfall has been remedied. Within thirty (30) days of signing this agreement
ULURU will provide MELMED HOLDING with a copy of the manufacturing batch records
in sufficient details to enable MELMED HOLDING to produce the Product should
ULURU be in violation of the provisions of this Article 2.6.


2.7           Non-Compete.


During the Term, neither MELMED HOLDING nor any Affiliate of MELMED HOLDING may
directly or indirectly market, offer for sale, sell, import or distribute in the
Territory any human, transforming powder dressing in the Field and in the form
of the Product other than the Product.  For the avoidance of doubt, this
Agreement shall not preclude MELMED HOLDING from continued manufacture and sale
of any product which was marketed, offered for sale, sold, imported or
distributed by MELMED HOLDING as of the Effective Date.


2.8           Third-Party Manufacturer.


ULURU shall, in accordance with the terms of this Section 2.8, establish a
Manufacturing Facility (operated by a Third Party manufacturer) in compliance
with the FDA’s requirements, including, without limitation, compliance with the
written requirements of MELMED HOLDING as provided as of the Effective Date. As
of the Effective Date, ULURU has identified to MELMED HOLDING the Third Party
manufacturer it intends to use to Manufacture and supply to MELMED HOLDING the
Product and the location of the Facility.  ULURU shall promptly provide MELMED
HOLDING with access to the Facility for inspection by MELMED HOLDING.  In
addition, ULURU shall promptly provide MELMED HOLDING with information requested
by MELMED HOLDING regarding the Third Party manufacturer (including, without
limitation, any information requested by MELMED HOLDING in accordance with
MELMED HOLDING’s due diligence, its GMP audit procedures and its “Level One
Compliance Assessment”).  During the Term and upon reasonable prior notice to
ULURU, MELMED HOLDING shall have the right, from time to time, to audit the
Facility and the performance of the Third Party manufacturer to ensure that the
Facility and the Third Party manufacturer are in compliance with GMP and MELMED
HOLDING’s other manufacturing standards.  Any such audits or inspections shall
be undertaken by MELMED HOLDING in accordance with the provisions of Section
3.5.

 
 

--------------------------------------------------------------------------------

 





2.9           Additional Responsibilities.


2.9.1           MELMED HOLDING shall be responsible, at MELMED HOLDING’s cost
and expense, for commercialization of the Product, including, without
limitation, all sales and marketing activities related to the Product and the
design of all Product packaging and related artwork, and the design of all
labeling as well as the trademark registration in the Territory.


2.9.2           MELMED HOLDING shall retain, at its own expense a selling and
service organization with adequate experience, ability and training for purposes
of marketing and selling the Product in the Territory.


           2.10           ULURU Manufacturing and Supply Obligations.
 
                      It is understood and agreed by the Parties that ULURU will
be entering into an agreement with a Third Party manufacturer to perform the
Manufacturing and supply obligations that ULURU has under this Agreement.  In
accordance with such understanding, ULURU acknowledges and agrees that with
respect to ULURU’s obligations to MELMED HOLDING under this Agreement (a) ,
ULURU shall be fully responsible for the performance of such as though it were
performing such Manufacturing and supply obligations itself, (b) all of the
provisions of this Agreement (including, without limitation, indemnification)
shall be interpreted in such a way as to impute any actions or omissions by the
Third Party manufacturer to ULURU, and (c) except with respect to any matters
falling within the scope of Section 10, ULURU shall not be relieved or excused
of any of its obligations hereunder due to any action or failure to act by the
Third Party manufacturer.  For avoidance of doubt, with respect to the
obligations of ULURU regarding Manufacture and supply to MELMED HOLDING of the
Product, reference to ULURU in this Agreement shall also mean ULURU’s
contractors, Third Party manufacturer and Affiliates.


3           COMPLIANCE, QUALITY AND ENVIRONMENTAL


3.1           Compliance with Law.


ULURU shall conduct all Manufacturing hereunder in a safe and prudent manner, in
compliance with all applicable laws and regulations (including, without
limitation, those dealing with occupational safety and health, those dealing
with public safety and health, those dealing with protecting the environment,
and those dealing with disposal of wastes), and in compliance with all
applicable provisions of this Agreement.  ULURU shall obtain and maintain all
necessary Regulatory Approvals with respect to the Manufacture and supply to
MELMED HOLDING of the Product.  To the extent necessary for the Regulatory
Approval of the Product, ULURU, shall permit the inspection of its premises and
the Facility by Regulatory Authorities and shall supply all documentation and
information requested by MELMED HOLDING or such Regulatory Authority to obtain
or maintain Regulatory Approval of the Product.

 
 

--------------------------------------------------------------------------------

 



3.2           Manufacturing Quality; Storage.


All Product shall be Manufactured by ULURU at the Facility using Materials and
processing aids free of animal derived materials.  ULURU shall sample and
analyze all Materials upon receipt to ensure that such Materials are
unadulterated, free of defects and meet the applicable Specifications therefor.
ULURU shall take all necessary steps to prevent contamination and cross
contamination of Product.  The Product shall be unadulterated and free from
contamination, dilutents and foreign matter in any amount in accordance with the
Product specifications and generally accepted pharmaceutical standards.  ULURU
shall perform the quality control tests (both when the Product is in-process and
when it is finished) with respect to the Product in accordance with the Methods
of Analysis.  ULURU shall promptly, upon completion of such tests, deliver to
MELMED HOLDING a copy of the record of such tests performed on, and a
Certificate of Analysis for, each Batch of Product. Within thirty (30) days of
the Effective Date, each of the Parties shall execute and deliver the Quality
Agreement substantially in the form of Exhibit B and as mutually agreed to by
the parties.  Each Party agrees to perform its respective obligations under the
Quality Agreement in accordance with such agreement.  Prior to shipment, the
Product shall be stored at all times in conditions at least as favorable as
those set forth on the Product’s label, or in accordance with conditions
reasonably specified by MELMED HOLDING.


3.3           Samples and Record Retention.


ULURU shall retain records and retention samples of each Batch of the Product
for at least twelve (12) months after the expiration date of that Batch and
shall make the same available to MELMED HOLDING upon request.  Retention samples
shall only be destroyed after the required holding period; provided that in the
event that MELMED HOLDING provides written notice to ULURU during such twelve
(12) month period that it desires ULURU to retain such retention samples for a
longer period of time, then ULURU shall comply with such request until notified
by MELMED HOLDING that the sample need no longer be retained.  During and after
the Term of this Agreement ULURU shall reasonably assist MELMED HOLDING with
respect to any complaint, issue or investigation relating to the Product.

 
 

--------------------------------------------------------------------------------

 



3.4           Inspection.


ULURU shall give access to representatives of MELMED HOLDING, at all reasonable
times during regular business hours, to the Facility and any other facility in
which Product is Manufactured, tested, packaged and/or stored, and to all
Manufacturing records with respect to the Product, for the purpose of
inspection.  MELMED HOLDING shall have the right while at any such Facility to
inspect and copy (provided that to the extent that such copies constitute ULURU
Confidential Information (or Confidential Information of ULURU’s Third Party
Manufacturer) they shall be subject to the provisions of Article 9) records and
Regulatory Approvals solely to evaluate work practices and compliance with all
applicable FDA and other Regulatory Authority laws and regulations, occupational
health and safety, and environmental laws and regulations, GMP and warehousing
practices and procedures.  The conduct of (or right to conduct) any inspection
under this Section 3.5 does not impose upon MELMED HOLDING responsibility or
liability for the operation of the Facility.  Such inspection shall be conducted
after prior written notice to ULURU, will be conducted consistently with the
MELMED HOLDING policies and procedures provide to ULURU as of the Effective Date
(and as such policies and procedures are modified and provided in writing to
ULURU from time to time, which modified policies and procedures shall not
conflict with any of the provisions of this Agreement) and in a manner that is
not disruptive to ULURU’s operations, and shall not be more frequent than is
reasonable.


3.5           Adverse Drug Experience Reporting.


Each Party shall fully, accurately and promptly provide the other Party with all
data known to it at any time during the Term of this Agreement or thereafter,
which data indicate that any Product is or may be unsafe, lacks utility, or
otherwise does not meet the Specifications in accordance with the Adverse Event
Reporting Procedures set forth in Exhibit C attached hereto (as the same may be
amended from time to time by notice in writing from MELMED HOLDING to ULURU;
provided that such amendment shall not conflict with any of the provisions of
this Agreement).  ULURU shall determine whether such information is required to
be reported to the FDA and any other Regulatory Authority.

 
 

--------------------------------------------------------------------------------

 



3.6           Recalls and Seizure.


3.6.1           Each Party shall keep the other Party promptly and fully
informed of any notification or other information whether received directly or
indirectly which might result in the Recall or Seizure of the Product.  If
either Party determines that it is necessary to Recall any Product, it shall
immediately notify the other Party and, prior to commencing any Recall, the
Parties shall consult with one another to determine whether or not a Recall is
necessary.  If it is mutually agreed that a Recall is necessary (or if MELMED
HOLDING determines, in its sole discretion, that a Recall is necessary), then
the parties shall meet and determine the manner in which the Recall is to be
carried out and review any instructions or suggestions of the applicable
Regulatory Authorities.  ULURU and MELMED HOLDING shall effect the Recall in the
manner agreed upon between the Parties in as expeditious a manner as possible
and in such a way as to cause the least disruption to the sales of any Product
and to preserve the goodwill and reputation associated with the Product.  In any
such situation, MELMED HOLDING shall have the right to make all final decisions
regarding such Recall.


3.6.2           In the event that a Recall results from any cause or event
arising from ULURU’s  breach of Sections 2.8, 3.1, 3.2, 3.4, 3.6. or the
representations set forth in Sections 6.2.1, 6.2.4 or 6.2.5 and/or the defective
Manufacture, storage or handling of the Product by ULURU (excluding defects
relating to packaging or labeling supplied by or prepared at and in accordance
with the direction of MELMED HOLDING), ULURU shall be responsible for all
expenses of the Recall  incurred by MELMED HOLDING and indemnify MELMED HOLDING
for all losses incurred by this Recall  and ULURU shall promptly replace such
Product at no additional cost to MELMED HOLDING consistent with directions
received from the appropriate Regulatory Authority.  In the event that a Recall
results from any cause or event arising from defective Manufacture, storage,
handling, or distribution of the Product by MELMED HOLDING or its Affiliates,
distributors or contractors (including but not limited to defective Manufacture,
storage, handling or distribution undertaken at the direction of MELMED HOLDING
and consistently with MELMED HOLDING’s instructions), MELMED HOLDING shall be
responsible for the expenses of the Recall, including the cost of replacement
Product.  For the purposes of this Agreement, the expenses of a Recall shall
include, without limitation, the expenses of notification and destruction or
return of the recalled Product and all other costs incurred in connection with
such Recall, including reasonable costs and attorneys’ fees, but shall not
include lost profits of either Party.

 
 

--------------------------------------------------------------------------------

 





4.           MANUFACTURING CHANGES


4.1           Voluntary Changes.


ULURU shall not make, nor shall any other Person make, any changes to the
Manufacturing process, the Manufacturing equipment, the Specifications, the
Materials, the sources of Materials or the Methods of Analysis without the prior
written consent of MELMED HOLDING.  If either Party requests in writing a change
in the Manufacturing process, the Manufacturing equipment, the Specifications,
the Materials, the source of Materials or Methods of Analysis with respect to
the Product that is not the result of a requirement of the FDA or any other
Regulatory Authority, the other Party shall use commercially reasonable efforts
to make or accept such change, as the case may be.  The requesting Party shall
provide the other Party with a detailed written report of all proposed changes
to the Manufacturing process, the Manufacturing equipment, the Specifications,
the Materials, the sources of Materials or the Methods of Analysis.




4.2           Required Changes.


If the FDA or any other Regulatory Authority requests or requires, or takes any
action that requires, any change in the Manufacturing process, the Manufacturing
equipment, the Specifications, the Materials, the source of Materials or Methods
of Analysis with respect to the Product, the Parties shall meet and discuss an
implementation plan for such change and use commercially reasonable efforts to
accommodate as soon as practicable such change to meet the FDA’s or such other
Regulatory Authority’s requirements.  ULURU will bear its respective costs
associated with, or incurred as a result of, such change.  Each Party agrees to
promptly forward to the other copies of any written communication received by
such Party from the FDA or any other Regulatory Authority that may affect the
Manufacture, supply, or distribution of the Product as contemplated herein.


5.           PRICE AND PAYMENT


5.1           Price.


ULURU shall invoice MELMED HOLDING for the Product supplied to MELMED HOLDING
hereunder at the applicable price per Product set forth on Exhibit D.


5.2           License Payments.


During the Term, the license payments set forth in Exhibit E shall be due and
payable from MELMED HOLDING to ULURU within ten (10) days of the occurrence of
the applicable milestone set forth in Exhibit E.

 
 

--------------------------------------------------------------------------------

 





5.3           Royalty Payments.


In addition to the payments set forth above, MELMED HOLDING shall pay to ULURU a
royalty (the “Royalty”), on a country-by-country basis in the Territory, equal
to ten percent (10%) of Net Sales of the Product in such country during each
calendar quarter (or portion thereof) during the Term (each such period, a
“Royalty Period”), commencing as of the date on which the Product is sold by
MELMED HOLDING for the first time to a Third Party for commercial distribution
in such country.  Each Royalty will be payable not later than thirty (30) days
following the expiration of each applicable Royalty Period.  MELMED HOLDING
shall pay the Royalty with respect to a country that accrues during the Term of
this Agreement for so long as the license granted by ULURU under Section 2.1.1
remains in effect in such country.  MELMED HOLDING will include with each such
payment a written report detailing (i) the number of Product units, per country,
and the sales price of such Product units by MELMED HOLDING and its Affiliates;
and (ii) Net Sales of the Product during the applicable Royalty Period, all in a
manner consistent with MELMED HOLDING’s internal sales reporting.


5.4           Payment.


MELMED HOLDING shall pay invoices for Product delivered hereunder not later than
sixty (60) days after the date of invoice which shall be dated on the date the
Product is shipped to the freight forwarder.


5.5           Taxes and Other Charges.


All Product prices are exclusive of taxes, shipping costs to the point of
delivery, customs duties and other charges, and MELMED HOLDING agrees to bear
and be responsible for the payment of all such charges imposed, excluding taxes
based upon ULURU’s net income.


5.6           Audit Rights.


5.6.1           MELMED HOLDING shall maintain books of account with respect to
its sales of the Product in each country in the Territory.  ULURU shall have the
right, not more than once during each calendar year, to have an independent
accountant selected and retained by ULURU to inspect and examine such books of
MELMED HOLDING during regular business hours for the purpose of verifying the
statements of the aggregate Net Sales resulting from sales of Product and
determining the correctness of the Royalties paid.  Subject to Section 5.6.2, if
such independent certified public accountant’s report shows any underpayment by
MELMED HOLDING, MELMED HOLDING shall pay to ULURU within thirty (30) days after
MELMED HOLDING’s receipt of such report, (a) the amount of such underpayment,
and (b) if such underpayment exceeds five percent (5%) of the total amount owed
for the period then being audited, the reasonable fees and expenses of any
independent accountant performing the audit on behalf of ULURU. Subject to
Section 5.6.2, if such independent certified public accountant’s report shows
any overpayment by MELMED HOLDING, ULURU shall remit to MELMED HOLDING within
thirty (30) days after ULURU’s receipt of such report, the amount of such
overpayment. Any audit or inspection conducted under this Agreement by ULURU or
its agents or contractors will be subject to the confidentiality provisions of
this Agreement, and ULURU will be responsible for compliance with such
confidentiality provisions by such agents or contractors.

 
 

--------------------------------------------------------------------------------

 





5.6.2           If any dispute arises under this Section 5.6 between the Parties
relating to overpayments or underpayments, and the Parties cannot resolve such
dispute within thirty (30) days of a written request by either Party to the
other Party, the Parties shall hold a meeting, attended by the Chief Executive
Officer or President of each party (or their respective designees), to attempt
in good faith to negotiate a resolution of the dispute.  If, within sixty (60)
days after such meeting request, the Parties have not succeeded in negotiating a
resolution of the dispute, either Party may pursue any other available remedy,
including, upon prior written notice to the other Party, instituting legal
action.


5.7           Late Payments.


If any payment due to ULURU under this Agreement is not received by ULURU within
ten (10) days of the due date, then, commencing from the date on which such
payment was due the amount of such payment shall accrue interest calculated at
an annual rate equal to the prime rate plus two percent (2%) until such time as
payment of the overdue amount is made in full; provided that no interest shall
accrue on any amounts being disputed in good faith by MELMED HOLDING with
respect to which MELMED HOLDING is making diligent and good faith efforts to
resolve.


5.8           Currency Exchange.


All payments to be made for the supply of Products as well as for Royalties
pursuant to this Agreement shall be made in EUROS.  Amounts based on Net Sales
in currencies other than EUROS shall be converted to EUROS at the exchange rate
being the average of the prior month’s rates as reported by a mutually agreed
upon bank. All License payments to be made pursuant to this Agreement shall be
made in United States dollars. In case of a significant change of the Currency
Exchange rate the parties mutually agree to renegotiate the pricing conditions
defined in EXHIBIT D.


6.           REPRESENTATIONS AND WARRANTIES


6.1           Representation and Warranties of Each Party.


Each of MELMED HOLDING and ULURU hereby represents, warrants and covenants to
the other Party hereto as follows:


6.1.1           it is a corporation or entity duly organized and validly
existing under the laws of the state or other jurisdiction of incorporation or
formation;


6.1.2           the execution, delivery and performance of this Agreement by
such Party has been duly authorized by all requisite corporate action and do not
require any shareholder action or approval;


6.1.3           it has the power and authority to execute and deliver this
Agreement and to perform its obligations hereunder;

 
 

--------------------------------------------------------------------------------

 





6.1.4           the execution, delivery and performance by such Party of this
Agreement and its compliance with the terms and provisions hereof does not and
will not conflict with or result in a breach of any of the terms and provisions
of or constitute a default under (a) a loan agreement, guaranty, financing
agreement, agreement affecting a product or other agreement or instrument
binding or affecting it or its property; (b) the provisions of its charter or
operative documents or by laws; or (c) any order, writ, injunction or decree of
any court or governmental authority entered against it or by which any of its
property is bound; and


6.1.5           it shall comply with all applicable laws and regulations
relating to its activities under this Agreement.


6.2           Representations and Warranties of ULURU.


ULURU hereby further represents and warrants to MELMED HOLDING that:


6.2.1           as of the date of each delivery of the Product by ULURU to a
carrier, the Product (a) has been Manufactured, stored and shipped in strict
accordance with GMPs, all applicable laws, rules, regulations or requirements
and all applicable Regulatory Approvals in effect at the time of Manufacture;
(b) conforms to the Specifications and the Quality Agreement, and is free from
defects and are merchantable; (c) is not adulterated or misbranded; and (d) has
been shipped and stored in accordance with procedures requested by MELMED
HOLDING;


6.2.2           as of the date of each delivery of the Product by ULURU to a
carrier, ULURU has good and marketable title to the Product and the Product is
free from all liens, charges, encumbrances and security interests;


6.2.3           to ULURU’s actual knowledge as of the Effective Date, the
Manufacture, use, importation, offer for sale and sale of the Product does not
infringe any intellectual property rights of any Third Party within the
Territory;




6.2.4           as of the date of each delivery of the Product by ULURU to a
carrier, neither ULURU not any Affiliate, contractor or Third Party manufacturer
of ULURU, used or uses in any capacity the services of any person debarred under
the U.S. Generic Drug Enforcement Act, 21 USA §335a(k)(l) and further it did not
use any person who has been convicted of a crime as defined under the Generic
Drug Enforcement Act in connection with the Manufacture of Product;


6.2.5           as of the date of each delivery of the Product by ULURU to a
carrier, ULURU possesses all necessary Regulatory Approvals relating to ULURU’s
Manufacture and supply to MELMED HOLDING of the Product;

 
 

--------------------------------------------------------------------------------

 



6.2.6           as of the Effective Date, United States Patent Nos. 7,351,430
and 7,910,135 in connection with the Product European Patent Application Nos. WO
2004/043438A1 and WO 2008/070270A2.; Australia Patent No. 10/289,756 and New
Zealand Patent No. NZ540571 (A); are existing and have not been held to be
invalid or unenforceable, in whole or in part;


6.2.7           as of the Effective Date, ULURU is the sole and exclusive owner
of the Intellectual Property Rights existing as of the Effective Date, all of
which are free and clear of any liens, charges and encumbrances (other than any
licenses granted by ULURU to Third Parties, which grants do not conflict with
the license grants to MELMED HOLDING hereunder);


6.2.8           as of the Effective Date, and, except as disclosed to MELMED
HOLDING in writing, as of the date of each delivery of the Product by ULURU to a
carrier, ULURU has received no notice that the practice of the Intellectual
Property Rights or the Mark are subject to an infringement claim of any issued
patent or Mark owned or possessed by any Third Party within the Territory;
 
6.2.9           as of the Effective Date, the Intellectual Property Rights are
not the subject to any funding agreement with any government or governmental
agency; and


6.3           No Presumption.


Each Party hereto represents that it has been represented by legal counsel in
connection with this Agreement and acknowledges that it has participated in the
drafting hereof.  In interpreting and applying the terms and provisions of this
Agreement, the Parties agree that no presumption shall exist or be implied
against the Party which drafted such terms and provisions.


6.4           Remedy.


As MELMED HOLDING’s sole and exclusive remedy for any breach of Section 6.2.1
discovered prior to the distribution by MELMED HOLDING or its Affiliates of the
applicable Product, ULURU shall promptly replace, at its sole cost and expense,
any Product which fails to comply with the representations set forth in Section
6.2.1; provided that such non-conforming Product shall be returned to ULURU in
accordance with ULURU’s return procedures, and only if after ULURU’s inspection,
such Product is determined to have been non-confirming pursuant to the
procedures set forth in Section 3.3.  Except as otherwise provided expressly in
this Agreement, each Party is free to seek legal and equitable recourse against
the other in the event of any breach of this Agreement (including, without
limitation, any breach of such other Party’s obligations, representations, or
warranties under this Agreement), subject to the limitations of liability set
forth in Section 6.7 and, in such case, the breaching party shall be liable for
all damages, losses, liabilities, expenses or penalties (excluding attorneys’
fees and expenses) incurred, assessed or sustained by or against the
non-breaching party, its Affiliates, directors, officers, employees or agents
arising out of such breach.

 
 

--------------------------------------------------------------------------------

 



6.5           MELMED HOLDING Responsibility.


           MELMED HOLDING shall not be responsible for any loss or cost incurred
by ULURU during Manufacture of the Product in compliance with the requirements
of Section 6.2.1.


6.6           Disclaimer.


6.6.1           The foregoing warranties are the sole and exclusive warranties
given by ULURU with respect to the Products and services provided hereunder, and
ULURU gives and makes no representations or warranties of any kind, express or
implied other than the foregoing.


6.6.2           Except for the warranties given by MELMED HOLDING as expressly
provided in Section 6, MELMED HOLDING gives and makes no representations or
warranties of any kind or nature, express or implied, with respect to the
matters addressed in this Agreement.


6.6.3           The warranties set forth in this Section 6 do not apply to any
non-conformity of the Product resulting from (a) repair, alteration, misuse,
negligence, abuse, accident, mishandling or storage in an improper environment
by any party other than ULURU (or its contract manufacturer), or (b) use,
handling, storage or maintenance other than in accordance with Product
Specifications or Product label.




           6.7           Limitation of Liability.


ULURU’S liability, and the exclusive remedy, in connection with the sale or use
of the product (whether based on contract, negligence, breach of warranty,
strict liability or any other legal theory), shall be strictly limited to
ULURU´S obligations and MELMED HOLDING´S rights as specifically and expressly
provided in this Agreement. Except for the given warranties in clause 6.2 in no
event whatsoever shall either Party have any liability, obligation or
responsibility to the other Party or such other Party´s affiliates for any
indirect, incidental, consequential, special, punitive or exemplary damages
arising in any way in connection with the Product or its purchase, sale, use or
inability to use.


7.           INDEMNIFICATION AND INSURANCE


7.1           Indemnification.


7.1.1           ULURU shall indemnify MELMED HOLDING for, defend MELMED HOLDING
against, and hold MELMED HOLDING harmless from any and all loss, liability,
damage, claim, cost and expenses, including after prior written consent of ULURU
reasonable attorney fees, incurred by MELMED HOLDING, arising from actions taken
by third parties as a result of or in relation to the development and the
manufacture of the Product by ULURU, according to provisions agreed between the
Parties in this Agreement, and / or arising from actions taken by third parties
as a result of alleged infringement of third party intellectual property rights
by MELMED HOLDING by exercising its rights under this Agreement.

 
 

--------------------------------------------------------------------------------

 



 
 
7.1.2           MELMED HOLDING shall indemnify ULURU for, defend ULURU against,
and hold ULURU harmless from any and all loss, liability, damage, claim, cost
and expenses, including after prior written consent of MELMED HOLDING reasonable
attorney fees, incurred by ULURU, arising from actions taken by third parties as
a result of or in relation to the development and the manufacture of the Product
by ULURU, according to provisions agreed between the Parties in this Agreement,
and/or arising from actions taken by third parties as a result of alleged
infringement of third party intellectual property rights by MELMED HOLDING by
exercising its rights under this Agreement.


7.1.3           Any Party seeking to be indemnified by virtue of the terms
hereof shall notify the Party from which indemnification is sought in writing
promptly of any claims, suits, charges or proceedings made or instituted against
it in respect of which indemnification may be sought hereunder.


7.1.4           The indemnification provided by this Section 7 shall be the
Parties’ sole and exclusive remedy in connection with any third party claim.










7.2           Insurance.


At the time of Launch and continuing through the Term of this Agreement, ULURU
shall maintain the following kinds of insurance with the minimum limits set
forth below.


Kind of Insurance
Minimum Limits
   
Commercial General Liability, including Contractual, Completed Operations and
Product Liability
$1,000,000 Per Occurrence
$5,000,000 Aggregate
   
Workers Compensation
Statutory with Employer’s Liability of not less than $1,000,000 Per
Accident/Disease
   
Automobile Bodily Injury Liability (including hired automobile and non-ownership
Liability)
$1,000,000 Each Accident Combined Single Limit



Upon request, ULURU shall furnish insurance certificates as directed by MELMED
HOLDING, satisfactory in form and substance to MELMED HOLDING, showing the above
coverages, and providing for at least thirty (30) days’ prior written notice to
MELMED HOLDING by the insurance company of cancellation or modification.

 
 

--------------------------------------------------------------------------------

 





8.           TERM AND TERMINATION


8.1           Term.


This Agreement shall commence on the Effective Date and continue, unless sooner
terminated as set forth below in this Article 8 or as otherwise specifically
stated in this Agreement, for the duration of the Term.


8.2           Termination Without Cause.


MELMED HOLDING may terminate this Agreement at any time after Launch by giving
twelve (12) months prior written notice to ULURU if MELMED HOLDING, in its sole
discretion, determines to cease marketing the Product.


8.3           Termination for Regulatory Action or Claim of Infringement.


MELMED HOLDING may terminate this Agreement in its entirety immediately if the
FDA or any other Regulatory Authority takes any action, the result of which is
to prohibit or permanently or otherwise restrict the Manufacture, storage,
importation, sale, offer for sale or use of the Product in any way that will
have a material, adverse effect on the sale price or sales volumes of the
Product, or if any claim is made that the Manufacture, storage, importation,
sale, offer for sale or use of the Product infringes any patent or other
proprietary or protected right of any Third Party.
8.4           Termination for Breach.


If either Party shall at any time fail to discharge any of its obligations
hereunder and shall fail to correct such default within thirty (30) days after
the other Party shall have given written notice to it thereof, the aggrieved
Party shall be entitled to notify the other Party that it intends to terminate
this Agreement unless such default is corrected and may so terminate ten (10)
days after the end of such thirty (30) day period if such default is continuing;
provided that if such default by the other Party shall be a recurring default
and the other Party does not reasonably satisfy the aggrieved party that such
defaults shall cease to occur, the aggrieved Party shall be entitled to
terminate this Agreement upon the occurrence of such default and the other Party
shall not be entitled to correct such default.


8.5           Termination for Bankruptcy.


8.5.1           If either Party by voluntary or involuntary action goes into
liquidation, dissolves or files a petition for bankruptcy or suspension of
payments, is adjudicated bankrupt, has a receiver or trustee appointed for its
property or estate, becomes insolvent or makes an assignment for the benefit of
creditors, the other Party shall be entitled by notice in writing to such Party
to terminate this Agreement forthwith.

 
 

--------------------------------------------------------------------------------

 



8.5.2           All rights and licenses granted under or pursuant to this
Agreement by each party to the other party are, and shall otherwise be deemed to
be, for purposes of Section 365 (n) of the United States Bankruptcy Code, or
replacement provision therefor (the Code), that each party as a licensee
hereunder shall retain and may fully exercise all of its rights and elections
under the Code. The parties further agree that, in the event of the commencement
of bankruptcy proceedings by or against either party as a licensor hereunder
under the Code, the other party shall be entitled to retain all of its rights
under the Agreement.


8.6           Termination for Failure to Achieve Minimum Sales Obligations.


 Assuming that reimbursement of the Product has been achieved by March 2013 in
the U.K., Italy and France if the following minimum sales obligations are not
reached in any given year, MELMED HOLDING can extend the license an additional
year by payment of US $500,000. ULURU will have the right to terminate the
license if MELMED HOLDING fails to achieve the minimum sales obligations in two
consecutive years.  If reimbursement has not been achieved by March 2013 then
the achievement of these minimum sales obligations can be extended 12 months.
(that is 2013 becomes 2014 etc.)


Year
Minimum Sales
   
2013
Euros 2,000,000
2014
Euros 6,000,000
2015
Euros 9,000,000





8.7           Effect of Termination.


Termination or expiration of this Agreement, in whole or in part, shall be
without prejudice to the right of either Party to receive all payments accrued
and unpaid at the effective date of such termination or expiration, without
prejudice to the remedy of either Party in respect to any previous breach of any
of the representations, warranties or covenants herein contained and without
prejudice to any other provisions hereof which expressly or necessarily call for
performance after such termination or expiration.


8.8           MELMED HOLDING’s Rights on Termination.


Upon termination or expiration of this Agreement for any reason, then (a) at
MELMED HOLDING’s request, ULURU shall supply MELMED HOLDING with its inventory
of Materials, Product and/or works-in-progress for the Manufacture, packaging
and labeling of Product and MELMED HOLDING shall pay ULURU the manufacturing fee
for the Product, a prorated portion thereof for work-in-progress commenced
against firm orders by MELMED HOLDING and the cost of Materials; and (b) at
MELMED HOLDING’s request, ULURU shall return to MELMED HOLDING all retention
samples of the Product.

 
 

--------------------------------------------------------------------------------

 



8.9           Survival.


The following provisions shall survive the expiration or termination of this
Agreement: Sections 3.3, 3.5, 3.6, 5.3, 5.4, 5.5, 5.6, 5.7, 5.8, 7.1, 8.7, 8.8,
and 8.9 and Articles 6, 9, 11, 12 and 13.


9.           CONFIDENTIALITY


9.1           Nondisclosure Obligation.


Each of ULURU and MELMED HOLDING shall use only in accordance with this
Agreement and shall not disclose to any Third Party the Confidential Information
received by it from the other Party pursuant to this Agreement, without the
prior written consent of the other Party.  The foregoing obligations shall
survive for a period of five (5) years after the termination or expiration of
this Agreement.  These obligations shall not apply to Confidential Information
that: (a) is known by the receiving Party at the time of its receipt, and not
through a prior disclosure by the disclosing Party, as documented by business
records; (b) is at the time of disclosure or thereafter becomes published or
otherwise part of the public domain without breach of this Agreement by the
receiving Party; (c) is subsequently disclosed to the receiving Party by a Third
Party who has the right to make such disclosure; (d) is developed by the
receiving Party independently of the Confidential Information received from the
disclosing Party and such independent development can be documented by the
receiving Party; or (e) is required by law, regulation, rule, act or order of
any governmental authority or agency to be disclosed by a Party, provided that
notice is promptly delivered to the other Party in order to provide an
opportunity to seek a protective order or other similar order with respect to
such Confidential Information and thereafter the disclosing Party discloses to
the requesting entity only the minimum Confidential Information required to be
disclosed in order to comply with the request, whether or not a protective order
or other similar order is obtained by the other Party.


9.2           Permitted Disclosures.


Each Party may disclose the other Party’s Confidential Information to its
employees and Affiliates on a need-to-know basis and to its agents or
consultants to the extent required to accomplish the purposes of this Agreement;
provided that the recipient Party obtains prior agreement from such agents and
consultants to whom disclosure is to be made to hold in confidence and not make
use of such Confidential Information for any purpose other than those permitted
by this Agreement.  Each Party will use at least the same standard of care as it
uses to protect proprietary or confidential information of its own to ensure
that such employees, agents, consultants, and Affiliates do not disclose or make
any unauthorized use of the other Party’s Confidential Information.

 
 

--------------------------------------------------------------------------------

 



9.3           Disclosure of Agreement.


Neither ULURU nor MELMED HOLDING shall release to any Third Party or publish in
any way any non-public information with respect to the terms of this Agreement
without the prior written consent of the other Party, which consent shall not be
unreasonably withheld or delayed, provided that either Party may disclose the
terms of this Agreement (a) to the extent required to comply with applicable
laws, including, without limitation, the rules and regulations promulgated by
the United States Securities and Exchange Commission; provided, further, that
prior to making any such disclosure, the Party intending to so disclose the
terms of this Agreement shall (i) provide the nondisclosing Party with written
notice of the proposed disclosure and an opportunity to review and comment on
the intended disclosure which is reasonable under the circumstances and (ii)
shall seek confidential treatment for as much of the disclosure as is reasonable
under the circumstances, including, without limitation, seeking confidential
treatment of any information as may be requested by the other Party; or (b) to
one or more Third Parties and/or their advisors in connection with a proposed
spin-off, joint venture, divestiture, merger or other similar transaction
involving all, or substantially all, of the Product, assets or business of the
disclosing Party to which this Agreement relates or to lenders, investment
bankers and other financial institutions of its choice solely for purposes of
financing the business operations of such Party; provided, further, that either
(i) the other Party has consented to such disclosure or (ii) such Third Parties
have signed confidentiality agreements with respect to such information on terms
no less restrictive than those contained in this Article 9; or (c) to its legal
counsel.


9.4           Publicity.


All publicity, press releases and other announcements relating to this Agreement
or the transactions contemplated hereby shall be reviewed in advance by, and
shall be subject to the approval of, both Parties.

 
 

--------------------------------------------------------------------------------

 



10.           FORCE MAJEURE


If the Manufacture, production, delivery, acceptance or use of Product specified
for delivery under this Agreement or if the performance of any other obligation
hereunder is prevented, restricted or interfered with by reason of fires,
accidents, explosions, earthquakes, floods, breakdown of plant, embargoes,
government ordinances or requirements, civil or military authorities, acts of
God or of the public enemy, or other similar causes beyond the reasonable
control of the Party whose performance is affected (any of the foregoing a
“Force Majeure Event”), then the Party affected, upon giving prompt written
notice to the other Party, shall be excused from such performance on a
day-for-day basis to the extent of such prevention, restriction, or interference
(and the other Party shall likewise be excused from performance of its
obligations on a day-for-day basis to the extent such Party’s obligations relate
to the performance so prevented, restricted or interfered with); provided that
the Party so affected shall use commercially reasonable efforts to avoid or
remove such causes of non-performance and both Parties shall proceed to perform
their obligations with dispatch whenever such causes are removed or cease.  If
such Force Majeure Event continues for a period of ninety (90) consecutive days
or more and as a result either party has been unable to perform its obligations
under this Agreement for such ninety (90) day period, the other Party may
terminate this Agreement effective immediately, upon delivery of a notice of
termination in writing, provided that such event of Force Majeure Event is
continuing.  If as a result of any Force Majeure Event above, ULURU is unable to
fully supply MELMED HOLDING’s orders hereunder, ULURU shall allocate all
available quantities of Materials and Product to MELMED HOLDING in the ratio
that the quantities ordered by MELMED HOLDING in the twelve (12) month period
immediately preceding such force majeure event bears to ULURU’s requirements for
its own use and for supply to Third Parties for that same period; provided that
if this Agreement has not been in effect for a full twelve (12) month period,
then such shorter period shall be used in lieu of a twelve (12) month period.


11.           INTELLECTUAL PROPERTY


11.1           Trademarks; MELMED HOLDING Intellectual Property.


11.1.1           MELMED HOLDING may advertise, promote, market and sell the
Product either separately or as part of other products under any of its
Trademarks and/or trade dress, whether registered or unregistered, in its sole
discretion; provided that except as otherwise expressly permitted with respect
to the Mark, (see Article 11.6)


11.1.2           For the avoidance of doubt, MELMED HOLDING shall at all times
retain sole and exclusive ownership of its intellectual property, including,
without limitation, all marketing and sales plans, artwork, formats, equipment,
logos, drawings, customer lists, regulatory filings, correspondence with the FDA
or any other Regulatory Authority, clinical study data, analytical data,
operating procedures and all ordering and sales information.

 
 

--------------------------------------------------------------------------------

 



11.2           Inventions.


11.2.1           Except as otherwise provided for in this Section 11.2, each
Party shall own all Inventions made solely by employees of such Party (or Third
Parties acting on behalf of such Party) and shall jointly own with the other
Party any Invention made jointly by employees of both Parties (or Third Parties
on behalf of one or both Parties); provided that such Inventions were made
without violation of any term or condition of this Agreement.  All
determinations of inventorship under this Agreement shall be made in accordance
with United States law.


11.2.2           If and to the extent applicable, Inventions Controlled by ULURU
and know-how arising during the Term which relates to the Product and is
Controlled by ULURU shall be automatically included in the Intellectual Property
Rights under which MELMED HOLDING is licensed pursuant to Section 2.1.1
hereof.  With respect to any Inventions or know-how Controlled by MELMED HOLDING
specifically relating to the Product, MELMED HOLDING hereby grants to ULURU an
exclusive (subject to retained rights in MELMED HOLDING), royalty-free license
to use such Invention for the Manufacture of the Product for MELMED HOLDING in
the Territory during the Term.


11.2.3           During the Term of this Agreement both Parties shall require
their employees and personnel involved in the performance of its duties under
this Agreement to deliver such assignments, confirmations of assignments or
other written instruments as are necessary to vest in the respective Party clear
and marketable title to the Inventions.


11.2.4 All rights, title and interest in and to the ULURU Intellectual Property
Rights shall remain exclusively owned by ULURU. The Inventions owned by ULURU
under this Section shall be referred to herein as “ULURU Inventions”. (for
clarity this is exclusive of Trademarks)


11.2.5           All rights, title, and interest in and to know-how, which is
developed jointly by the Parties during the Term of this Agreement and related
to the Product, its Manufacture and/or use shall be owned jointly by the
Parties.  All rights, title, and interest in and to any Regulatory Approval the
primary responsibility for which is allocated to a particular Party hereunder
that is developed or collected solely or jointly by the Parties in the Territory
during the Term of this Agreement shall be owned exclusively by such Party.


11.3           Confidentiality of Information related to Intellectual Property.


Any and all information and material, including, without limitation, any and all
intellectual property rights therein and thereto, assigned to a Party pursuant
to the terms of this Agreement shall constitute Confidential Information of such
Party which shall be deemed the Disclosing Party with respect to such
Confidential Information.

 
 

--------------------------------------------------------------------------------

 



11.4           Patent Rights to New Inventions.


11.4.1           ULURU, at its own expense, shall use commercially reasonable
efforts to prepare, file, prosecute and maintain its Intellectual Property
Rights in the agreed countries of the Territory.


11.4.2           With respect to any filings after the Effective Date, ULURU
shall consult in good faith with MELMED HOLDING with respect to such
applications in the Territory, and shall supply MELMED HOLDING with a copy of
such applications in the Territory as filed, together with notice of its filing
date and serial number.  ULURU shall inform MELMED HOLDING about the status of
the prosecution of all patent applications included within the ULURU
Intellectual Property Rights and its Intellectual Property Rights to Inventions
and the maintenance of any patents included within the ULURU Intellectual
Property Rights and its Intellectual Property Rights to Inventions in a country
in the Territory.


11.4.3           ULURU shall consider in good faith, but will not be bound by,
MELMED HOLDING’s suggestions with respect to all submissions in the Territory
made to any Regulatory Authority in the Territory with respect to any such
patent application or patent.


11.4.4           If ULURU elects not to file a patent application with respect
to its new Inventions or to cease the prosecution and/or maintenance of any
Patent under the ULURU Intellectual Property Rights in a country in the
Territory, ULURU shall provide MELMED HOLDING with written notice promptly after
the decision to not file or continue the prosecution of such patent application
or maintenance of such patent.


11.4.5           In such event, ULURU shall permit MELMED HOLDING, in MELMED
HOLDING’s sole discretion, to file a patent application with respect to such
Invention or continue prosecution or maintenance of any such Patent under the
ULURU Intellectual Property Right in such country at MELMED HOLDING’s own
expense.  If MELMED HOLDING elects to continue such prosecution or maintenance,
ULURU shall execute such documents and perform such acts, at MELMED HOLDING’s
expense, as may be reasonably necessary to permit MELMED HOLDING to file,
prosecute or maintain such application or Patent in such country. In such event,
MELMED HOLDING shall own such patent application or Patent filed by MELMED
HOLDING hereunder.


11.4.6           In the event that MELMED HOLDING continues the prosecution or
maintenance of such patent application or Patent pursuant to this Section,
MELMED HOLDING’s Royalty obligations hereunder, and this Agreement, shall expire
if, and at such time, that such patent application or Patent becomes the only
non-expired Patent rights within the Intellectual Property Rights.

 
 

--------------------------------------------------------------------------------

 



11.4.7           (a)           The Parties shall mutually agree in good faith on
a case-by-case-basis on which of the Parties shall have the first right to
prepare, file, prosecute and maintain any jointly owned Invention and patent
rights thereon (“Joint Patent Rights”) throughout the world as well as on the
split of the applicable expenses and costs.


(b)           The acting Party shall keep the other Party completely informed
during the whole application procedure as well as during the whole patent
duration.  The acting Party shall provide the other Party advance copies of any
official correspondence related to the filing, prosecution and maintenance of
such patent filings, and shall provide the other Party a reasonable opportunity
to comment on all correspondence received from and all submission to be made to
any government patent office or authority with respect to any such patent
application or patent, and shall consider in good faith the other Party’s
suggestions with respect to all submission made to any government office or
authority.


(c)           If either Party (the “Declining Party”) at any time declines to
share in the costs of filing, prosecuting and maintaining any such Joint Patent
Right, on a country by country basis, the Declining Party shall provide the
other Party (the “Continuing Party”) with thirty (30) days prior written notice
to such effect, in which event, the Declining Party shall (i) have no
responsibility for any expenses incurred in connection with such Joint Patent
Right and (ii) if the Continuing Party elects to continue prosecution or
maintenance, the Declining Party, upon the Continuing Party’s request, shall
execute such documents and perform such acts, at the Continuing Party’s expense,
as may be reasonably necessary (x) to assign to the Continuing Party all of the
Declining Party’s right, title and interest in and to such Joint Patent Rights
and (y) to permit the Continuing Party to file, prosecute and/or maintain such
Joint Patent Right.


(d)           If MELMED HOLDING is (i) the sole owner of a Joint Patent Right or
(ii) the Continuing Party, such Joint Patent Right shall no longer be considered
to be part of the ULURU Intellectual Property Rights for purposes of this
Agreement and thereafter shall be part of MELMED HOLDING’s intellectual
property.


(e)           If ULURU is (i) the sole owner of a Joint Patent Right or (ii) is
the Continuing Party, such Joint Patent Rights shall no longer be considered to
be part of MELMED HOLDING’s intellectual property for purposes of this Agreement
and thereafter shall be part of the ULURU Intellectual Property Rights.


11.4.8           Each Party shall, and shall cause its Affiliates, employees,
attorneys and agents to, cooperate fully with the other Party and provide all
information and data and execute any documents reasonably required or requested
in order to allow the other Party to prosecute, file, and maintain patents and
patent applications pursuant to this Section 11.4.  Neither Party shall require
the other Party to make any payment or reimburse for any expenses in connection
with such cooperation, provision of information and data and execution of
documents.

 
 

--------------------------------------------------------------------------------

 



11.5           Enforcement of Intellectual Property Rights.


11.5.1           If either Party becomes aware of any infringement of any of the
Intellectual Property Rights or the Mark, or the validity of any of the
Intellectual Property Rights or the Mark is challenged by a Third Party in the
Territory, such Party will notify the other Party in writing to that
effect.  Any such notice shall include, as applicable, evidence to support an
allegation of infringement by such Third Party.


11.5.2           ULURU shall have the first right, but not the obligation, to
take action to obtain a discontinuance of infringement or bring suit against a
Third Party infringer of Intellectual Property Rights and/or the Mark in the
Territory.  Such right shall remain in effect until twenty (20) days after the
date of notice given under Section 11.5.1.  In the event that ULURU exercises
such right, then: (a) ULURU shall not consent to the entry of any judgment or
enter into any settlement with respect to such an action or suit without the
prior written consent of MELMED HOLDING (not to be unreasonably withheld), and
(b) ULURU shall bear all the expenses of any such suit brought by ULURU claiming
infringement of any Intellectual Property Rights and/or the Mark.  If, after the
expiration of the twenty (20) day period, ULURU has not obtained, or is not
diligently pursuing, a discontinuance of infringement of the Intellectual
Property Rights and/or the Mark, filed suit against any such Third Party
infringer of the Intellectual Property Rights and/or the Mark, or provided
MELMED HOLDING with information and arguments demonstrating to MELMED HOLDING’s
reasonable satisfaction that there is insufficient basis for the allegation of
such infringement of the Intellectual Property Rights and/or the Mark, then
MELMED HOLDING shall have the right, but not the obligation, to bring suit
against such Third Party infringer of the Intellectual Property Rights and/or
the Mark and to join ULURU as a party plaintiff, provided that MELMED HOLDING
shall bear all the expenses of such suit.  In such event, MELMED HOLDING shall
not consent to the entry of any judgment or enter into any settlement with
respect to such an action or suit without the prior written consent of ULURU
(which consent shall not unreasonably be withheld) if such judgment or
settlement includes a finding or agreement that such Intellectual Property Right
and/or the Mark is invalid or would enjoin or grant other equitable relief
against ULURU.


11.5.3           Each Party shall cooperate (including, without limitation, by
executing any documents reasonably required to enable the other Party to
initiate such litigation, testifying when requested or providing relevant
documents) with the other Party in any suit for infringement of Intellectual
Property Rights and/or the Mark brought by the other Party against a Third Party
in accordance with this Section and shall have the right to consult with the
other Party and to participate in and be represented by independent counsel in
such litigation at its own expense.


11.5.4           Neither Party shall be required pursuant to this Section 11.5
to undertake any activities, including, without limitation, legal discovery at
the request of a Third Party except as may be required by lawful process of a
court of competent jurisdiction.

 
 

--------------------------------------------------------------------------------

 





11.5.5           Neither Party shall incur any liability to the other Party as a
consequence of any such litigation or any unfavorable decision resulting
therefrom, including, without limitation, any decision holding any of the
patents within the Intellectual Property Rights invalid or unenforceable.


11.5.6           Any recovery obtained by either Party as a result of any such
proceeding against a Third Party infringer shall be allocated as follows: (a)
such recovery shall first be used to reimburse each Party for all litigation
costs in connection with such litigation paid by that Party; and (b) the Party
bringing the action shall receive the remaining portion of such recovery after
payment of the amounts specified in clause (a).


11.6           Trademarks.


Subject to the restrictions in Sections 11.1, MELMED HOLDING shall select and
own all Trademarks in connection with the marketing, promotion and sale of the
Product in the Territory. MELMED HOLDING hereby grants to ULURU a limited,
non-exclusive, non-transferable, fully paid, royalty free, sublicensable license
in and to all MELMED HOLDING Trademarks and copyrights to be contained in any
such labeling for the sole purpose of manufacturing and applying such labels to
the Product in the conduct of ULURU’s obligations hereunder; provided, however,
that ULURU agrees to cooperate with and offer reasonable assistance to MELMED
HOLDING in facilitating MELMED HOLDING’s control of the quality of the Product
branded with MELMED HOLDING’s trademarks hereunder; but further provided that in
no event is ULURU obligated to provide such cooperation or assistance in any way
that will (i) lower the quality of the Product below that which ULURU deems
acceptable for general commercial distribution, (ii) be contrary to or in
violation of any regulatory or statutory obligations, or (iii) increase the cost
of manufacturing and delivering the Product hereunder beyond that contemplated
by the parties as of the Effective Date.


11.7           Publications.


11.7.1           The Parties recognize that limited rights of review and/or
comment exist for certain Third Party publications, such as medical, academic
and scientific publications.  Each Party agrees to provide the other Party with
any such proposed publication or presentation promptly upon its receipt.  Each
Party may advise the other of any comments that it may have relating to such
proposed publication or presentation and do so within the applicable time frame.


11.7.2           During the Term of this Agreement, unless otherwise prohibited
by law, each Party shall submit to the other Party for review and approval any
proposed publication or public presentation, especially including, without
limitation, academic, scientific and medical information, which contains the
non-disclosing Party’s Confidential Information or which disclose any non-public
information contained within the Intellectual Property Rights or which makes any
reference to the subject matter of this Agreement or the Product.

 
 

--------------------------------------------------------------------------------

 





11.7.3           Written copies of each such proposed publication or
presentation required to be submitted hereunder shall be submitted to the
non-disclosing Party no later than fifteen (15) days before its intended
submission for publication or presentation.  The non-disclosing Party shall
provide its comments with respect to such publications and presentations within
ten (10) business days of its receipt of such written copy.  The review period
may be extended for an additional thirty (30) days in the event the
non-disclosing Party can demonstrate reasonable need for such extension.  By
mutual agreement of the Parties in writing, this period may be further extended.


11.7.4           Regarding their publications under this Section 11.7, ULURU and
MELMED HOLDING will each comply with standard academic practice regarding
authorship of scientific publications and recognition of contribution of other
parties in any publication.


12.           NOTICES


12.1           Ordinary Notices.


Correspondence, reports, documentation, and any other communication in writing
between the Parties in the course of ordinary implementation of this Agreement
shall be delivered by hand, sent by facsimile or by overnight courier to the
employee or representative of the other Party who is designated by such other
Party to receive such written communication at the address or facsimile numbers
specified by such employee or representative.








12.2           Extraordinary Notices.


Extraordinary notices and communications (including, without limitation, notices
of termination, Force Majeure Event, material breach, change of address,
requests for disclosure of Confidential Information, claims or indemnification)
shall be in writing and shall be delivered by hand, sent by facsimile or by
overnight courier (and shall be deemed to have been properly served to the
addressee upon receipt of such written communication) to the address set forth
in Section 12.3 or such other address as notified in writing by such Party to
the other Party.


12.3           Addresses.


If to ULURU:


ULURU Inc.
4452 Beltway Drive
Addison, TX 75001
Attention: Kerry P. Gray, President & CEO
Facsimile No.:  (214) 905-5145

 
 

--------------------------------------------------------------------------------

 





With a copy to:


John J. Concannon, Esq.
Bingham McCutchen LLP
150 Federal Street
Boston, MA  02110
Facsimile No.:  (617) 951-8736


 
If to MELMED HOLDING:



 
MELMED HOLDING AG

Bahnhofstrasse 10
CH – 6301 Zug
Attention: Helmut Kerschbaumer
Facsimile No.: +41.41.760.6336


With a copy to


RAe Mag. A.K. Huber
Herrengasse 6-8
A – 1010 Vienna
Facsimile No.: +43.1.89009.5656




 13.           GENERAL


13.1           Governing Law.


This Agreement shall be construed in accordance with and governed by the law of
the State of Delaware, without giving effect to its conflict of laws provisions,
and to the exclusion of the provisions of the United Nations Convention on
Contracts for the International Sale of Goods.

 
 

--------------------------------------------------------------------------------

 



13.2           Assignment.


This Agreement shall not be assignable or transferable by either Party without
the prior written consent of the other Party(which consent shall not be
unreasonably withheld); provided that either Party may assign this Agreement and
its rights and obligations hereunder without the other Party’s consent in
connection with the transfer or sale of all or substantially all of the business
of such party to which this Agreement relates (or, if applicable, the business
unit or division of such Party primarily responsible for performance under this
Agreement) to another party, whether by merger, sale of stock, sale of assets or
otherwise.  In the event that MELMED HOLDING sublicenses the Agreement, with
ULURU’s consent which shall not be unreasonably withheld, or any rights or
obligations hereunder in accordance with the previous sentence, then MELMED
HOLDING shall guaranty the performance of the sublicensee. In the event that
either MELMED HOLDING or ULURU assigns this Agreement in accordance with this
Section 13.2, then the assigning Party shall be released from its obligations
hereunder and shall have no further obligations to the other Party pursuant to
this Agreement.  The rights and obligations of the parties under this Agreement
shall be binding upon and inure to the benefit of the successors and permitted
assigns of the parties. Any attempted assignment in violation of this Section
13.2 shall be null and void, without any force or effect.


13.3           Entire Agreement.


This Agreement and all Exhibits attached hereto (as the same may be amended from
time to time by the written agreement of the Parties) constitute the entire
agreement between the Parties with respect to the subject matter hereof and
supersedes all other documents, agreements, verbal consents, arrangements and
understandings between the Parties with respect to the subject matter
hereof.  This Agreement shall not be amended orally, but only by an agreement in
writing, signed by both Parties that states that it is an amendment to this
Agreement.


13.4           Severability.


If any term of this Agreement shall be found to be invalid, illegal or
unenforceable, it is the intention of the parties that the remainder of this
Agreement shall not be affected thereby; provided that neither Party’s rights
under this Agreement are materially adversely affected.  It is further the
intention of the parties that in lieu of each such provision which is invalid,
illegal or unenforceable, there be substituted or added as part of this
Agreement a provision which shall be as similar as possible in the economic and
business objectives intended by the Parties to such invalid, illegal or
unenforceable provision, but which shall be valid, legal and enforceable.  In
the event that either Party’s rights are materially adversely affected as a
result of a change in this Agreement as contemplated by this Section, such Party
may terminate this Agreement by notice in writing to the other Party given no
later than sixty (60) days after such change.

 
 

--------------------------------------------------------------------------------

 



13.5           Independent Contractor.


Each Party shall act as an independent contractor and neither Party shall have
any authority to represent or bind the other Party in any way.


13.6           No Waiver.


Any waiver by one Party of any right of such Party or obligation of the other
Party must be in writing and shall not operate as a waiver of any subsequent
right or obligation.




13.7           Counterparts.


This Agreement may be executed in two or more counterparts (including, without
limitation, by facsimile transmission), each of which when so executed and
delivered shall be an original, but all of which together shall constitute one
and the same instrument.



 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.




ULURU Inc.




By:           /s/ Kerry P. Gray
Name:  Kerry P. Gray
Title:           President & CEO


MELMED HOLDING AG




By:           /s/ Helmut Kerschbaumer
Name: Helmut Kerschbaumer
Title: Chairman



 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


Product




Means Altrazeal® medical device, in bulk or in finished form.
All applications of Altrazeal® and the NanoFlex®
Technology in wound care including:
▬  
Altrazeal® Base Product

▬  
Altrazeal® Silver

▬  
Altrazeal® Collagen

But excluding:
▬  
Altrazeal® containing pharmaceutical actives subject to the drug approval
process

▬  
Altrazeal® containing Biologics


 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


Quality Agreement


TO BE AGREED WITHIN 60 DAYS OF SIGNING THE LICENSE AGREEMENT.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C


Procedures for Reporting Adverse Events


TO BE AGREED WITHIN 90 DAYS OF SIGNING THE LICENSE AGREEMENT.





 
 

--------------------------------------------------------------------------------

 

EXHIBIT D


Price




MELMED HOLDING will pay ULURU to manufacture and supply MELMED Holding® an
amount equal to 30% of actual net sales price in the various countries in the
Territory provided that the minimum supply price will be Euros 3 for the 0.75
gram blister pack and Euros 4.75 for the 2 gram pouch. MELMED HOLDING will pay
to ULURU a royalty of 10% of net sales in the Territory.





















































 
 

--------------------------------------------------------------------------------

 

EXHIBIT E


License Payments


MELMED HOLDING will pay ULURU
·  
$100,000 on signing the License Agreement

·  
$150,000 on May 15, 2012






















 
 

--------------------------------------------------------------------------------

 





EXHIBIT F


Territory


European Union:


Austria
Belgium
Bulgaria
Cyprus
Czech Republic
Denmark
Estonia
Finland
France
Germany
Greece
Hungary
Ireland
Italy
Latvia
Lithuania
Malta
Netherlands
Norway
Poland
Portugal
Romania
Slovakia
Slovenia
Spain
Sweden
Switzerland
United Kingdom


Middle East:


Bahrain
Egypt
Jordan
Kwait
Oman
Quatar
Saudi Arabia
Syria
UAE


North Africa / French Speaking Africa


Algeria
Angola
Cote dÍvorie
Equatorial Guinea
Gaban
Lybia
Morocco
Namibia
Tunesia




South Pacific


Australia
New Zealand



















 
 

--------------------------------------------------------------------------------

 
